UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7062



DAVID CLINTON GREEN,

                                             Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-614-AM)


Submitted:   November 30, 1999           Decided:   December 17, 1999


Before KING, Circuit Judge, and BUTZNER and HAMILTON, Senior Cir-
cuit Judges.


Dismissed by unpublished per curiam opinion.


David Clinton Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Clinton Green seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).     We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis, deny a certificate of ap-

pealability,   and    dismiss   the   appeal   on   the   reasoning   of   the

district court.      See Green v. Director, Dep’t of Corrections, No.

CA-99-614-AM (E.D. Va. July 29, 1999). Furthermore, we deny Appel-

lant’s motion for oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                  DISMISSED




                                      2